UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q Quarterly Report under Section 13 or 15 (d) of Securities Exchange Act of 1934 For the Period ended June 30, 2010 Commission File Number 333-147104 Envision Solar International, Inc. (Exact name of Registrant as specified in its charter) Nevada 20-8457250 (State of Incorporation) (IRS Employer ID Number) 7675 Dagget Street, Suite 150 San Diego, California92111 (858) 799-4583 (Address and telephone number of principal executive offices) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [] No [ X ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company under Rule 12b-2 of the Exchange Act. (Check one.) Large accelerated filer []Accelerated Filer [] Non-accelerated filer []Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [] No [X] The number of registrant's shares of common stock, $0.001 par value, outstanding as of August 9, 2010 was 40,528,571. TABLE OF CONTENTS Page PART I FINANCIAL INFORMATION 1 Item I Financial Statements (Unaudited) 1 Consolidated Balance Sheets at June 30, 2010 (Unaudited) and December 31, 2009 1 Consolidated Statements of Operations for the Three and Six Months Ended June 30, 2010 and 2009 (Unaudited) 2 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2010 and June 30, 2009 (Unaudited) 3 Notes To Consolidated Financial Statements June 30, 2010 (Unaudited) 4 Item 2 Management’s Discusision and Analysis of Financial Condition and Results of Operations 12 Item 4T Controls and Procedures 17 PART II OTHER INFORMATION 18 Item 1. Legal Proceedings 18 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 18 Item 3. Defaults Upon Senior Securities 18 Item 4. Reserved 18 Item 5. Other Information 18 Item 6. Exhibits and Reports on Form 8-K 18 SIGNATURES 20 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS (Unaudited) Envision Solar International, Inc. and Subsidiaries Consolidated Balance Sheets June 30, December 31, (Unaudited) Assets Current Assets Cash $ $ Accounts Receivable, net - Prepaid and other current assets Costs in excess of billings on uncompleted contracts - Total Current Assets Property and Equipment, net Other Assets Deposits Total Other Assets Total Assets $ $ Liabilities and Stockholders' Equity (Deficit) Current Liabilities Accounts Payable $ $ Accounts Payable - Related Party Accrued Expenses Accrued Rent Sales Tax Payable Billings in excess of costs on uncompleted contracts Note Payable-Related Party Convertible Note Payable-Related Party - Notes Payable - Convertible Notes Payable Total Current Liabilities Commitments and Contingencies (Note 6) Stockholders' Equity (Deficit) Common Stock, $0.001 par value, 162,500,000 million shares authorized, 40,163,571 and 26,000,000 shares issued or issuable, and outstanding at June 30, 2010 and December 31, 2009, respectively Additional Paid-in-Capital Accumulated Deficit ) ) Total Stockholders' Equity (Deficit) ) ) Total Liabilities and Stockholders' Equity (Deficit) $ $ The accompanying notes are an integral part of these unaudtied Consolidated Financial Statements 1 Envision Solar International, Inc. and Subsidiaries Consolidated Statements of Operations (Unaudited) For the Three Months ended June 30, For the Six Months ended June 30, (Unaudited) (Unaudited) (Unaudited) (Unaudited) Revenues $ Cost of Revenues - Gross Profit Operating Expenses (including stock based compensation expense of $20,880 for the six months ended June 30, 2010 and $410,342 for the six months ended June 30, 2009) Loss From Operations ) Other Income (Expense) Other Income - Gain on Debt Settlement - - Other expense (9
